United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1187
Issued: June 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 9, 2017 appellant filed a timely appeal from an April 12, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a consequential left
shoulder condition causally related to her accepted April 22, 2016 right shoulder condition.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its April 12, 2017 decision. The
Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the
Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On April 25, 2016 appellant, then a 47-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that, on April 22, 2016, a patient grabbed her right arm and yanked
and pulled it with both hands. She experienced shooting pain in her right shoulder and arm.
Appellant did not stop work. On July 13, 2016 OWCP accepted the claim for sprain of unspecified
parts of the right shoulder girdle.
Dr. Guillaume Dumont, a Board-certified orthopedic surgeon, continued to submit
progress reports regarding appellant’s right shoulder condition. Appellant was treated
conservatively and with cortisone injections. An August 16, 2016 magnetic resonance imaging
(MRI) scan was reported as positive for a full thickness tear of the rotator cuff. In an October 27,
2016 report, Dr. Dumont diagnosed a right shoulder rotator cuff tear and biceps tendinitis.
In a Form CA-110 telephone memorandum of January 19, 2017, appellant indicated that
she had problems with her left shoulder as a result of overuse due to favoring her right shoulder
and sleeping on the left shoulder.
In a January 19, 2017 development letter, OWCP indicated that appellant had telephoned
in on January 18, 2017 regarding a possible consequential injury. In order to substantiate her left
shoulder claim, it requested that she submit additional factual and medical documentation,
including a physician’s well-rationalized opinion on the relationship between the accepted work
injury and her left shoulder condition. Appellant was afforded 30 days to provide the requested
information.
In response, appellant submitted an undated statement received February 23, 2017
describing her left shoulder condition and how she used it since her April 22, 2016 employment
injury.
In a February 17, 2017 progress note, Dr. Dumont indicated that appellant was evaluated
on February 3, 2017 for left shoulder pain. He noted that she was previously evaluated for rotator
cuff tear of her right shoulder. Dr. Dumont opined that it “was possible that appellant’s left
shoulder pain was caused by overuse, but it was impossible to say with any degree of certainty.”
A diagnosis of impingement syndrome of left shoulder was provided.
Medical reports and diagnostic testing of the right shoulder were also provided.
By decision dated April 12, 2017, OWCP denied appellant’s claim for a consequential left
shoulder condition. It found that the medical evidence of record failed to provide an unequivocal,
rationalized medical opinion that her left shoulder condition was caused by or consequentially
related to her accepted right shoulder condition.
LEGAL PRECEDENT
The Board has held that if a member of the body weakened by an employment injury
contributes to a later injury, the subsequent injury will be compensable as a consequential injury,

2

if the further medical complication flows from the compensable injury, so long as it is clear that
the real operative factor is the progression of the compensable injury.3
A claimant bears the burden of proof to establish a claim for a consequential injury.4 As
part of this burden, he or she must present rationalized medical opinion evidence establishing
causal relationship.5 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors or employment injury.6 Neither the mere fact that a disease or
condition manifests itself during a period of employment, nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.7
ANALYSIS
OWCP accepted that, on April 22, 2016, appellant sustained an employment-related right
shoulder sprain. In a January 19, 2017 telephone call, appellant requested that the claim be
expanded to include a consequential left shoulder condition.
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition as a consequence of her accepted April 22, 2016 employment injury.
The only evidence pertaining to appellant’s claimed left shoulder condition was
Dr. Dumont’s February 17, 2017 note, in which he diagnosed left shoulder impingement
syndrome. Dr. Dumont noted appellant’s right shoulder condition and opined that it “was possible
that appellant’s left shoulder pain was caused by overuse, but it was impossible to say with any
degree of certainty.” However, as this statement is equivocal, it is of diminished probative value.8
Additionally, Dr. Dumont did not provide a rationalized medical opinion as to how the diagnosed
left shoulder condition was caused or a consequence of her accepted injury.9 Therefore, this report
is insufficient to meet appellant’s burden of proof.
Appellant has the burden of proof to establish a claim for consequential injury through the
submission of rationalized medical opinion evidence. She has not submitted evidence from a
3
R.M., Docket No. 16-0147 (issued June 17, 2016); S.M., 58 ECAB 166 (2006); Raymond A. Nester, 50 ECAB
173, 175 (1998).
4

J.A., Docket No. 12-0603 (issued October 10, 2012).

5

L.B., Docket No. 16-0092 (issued March 24, 2016).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57 ECAB
734 (2006).
9
Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

3

physician who, based on an accurate factual history, found that she had a left shoulder condition
as a consequence of her accepted right shoulder condition. Consequently, appellant has not met
her burden of proof.
On appeal appellant asserts that she did not have any problems with her left shoulder prior
to the April 22, 2016 work injury. She indicated that her left shoulder condition started after
months of overusing it to compensate for her right shoulder. As previously discussed, appellant
did not submit sufficiently rationalized medical evidence to establish that she sustained a left
shoulder condition that was caused, aggravated, or a consequence of the accepted injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a consequential
left shoulder condition causally related to her accepted right shoulder condition.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

